THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JPMORGAN CHASE BANK, N.A.,
                                                         No. 72002-3-1
                     Appellant,
                                                         DIVISION ONE
             v.
                                                         UNPUBLISHED OPINION
DAVIED KEENE,

                     Respondent.
                                                         FILED:    DEC 8 - 2014


       PER CURIAM - Following the Washington State Supreme Court's decision in

BAC Home Loans Servicing. LP v. Fulbriqht. 180 Wash. 2d 754, 328 P.3d 895 (2014), the

parties in this appeal filed a "Stipulation and Motion for Concession of Error." In light of
the Supreme Court's decision, the parties "agree the trial court's Order Declaring
JPMorgan Chase Bank Has no Right of Redemption Under RCW 6.23.010 should be
reversed. The parties further agree that each party shall bear its own fees and costs."
We accept the concession of error and reverse and remand for further proceedings.
       Reversed and remanded for further proceedings.


                     FOR THE COURT:




                                                                                        m      • •(
                                                                                        o      o-
                                                                                         i
                                                                                        CO




                                                                                        CD